Exhibit 10.1 December 30, 2009 OFFER LETTER OF AGREEMENT William Shatner Studio City, CA Dear Bill: We are pleased to make you the following offer. This agreement supersedes all others between us. We agree to grant you 500,000 three-year warrants of stock in So Act Network, Inc., (trading symbol SOAN) at $0.52 per share for your endorsement of our network (your photo, name, and quote approved by you). These warrants will come with Registration Rights and we will allow all or partial exercise by you at any time within the three year period. We also agree that we will add these warrants to our next Registration Statement even if you have not previously exercised any warrants prior to such time. As you may know, we are the ‘Social Network with a Conscience’ using the best features of Facebook, Myspace, Twitter, YouTube and Google but without spam or ads.
